Lawrence, Judge:
This appeal for a reappraisement pertains to the proper dutiable value of certain brass-plated luggage locks imported from West Germany.
The case has been submitted for decision upon an oral stipulation of the parties hereto wherein it has been agreed that said locks, which were appraised at $9.36 per gross, net packed, on the bases of foreign and export values, should properly have been appraised at $8 per gross, net packed, on the same valuation bases.
Predicated on the agreed facts of record, I find and hold that foreign and export values, as defined in section 402(c) and 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(c) and (d)), as modified by the Customs Administrative Act of 1938, are the proper bases for determining the value of the brass-plated luggage locks in controversy and that such value is $8 per gross, net packed.
Judgment will issue accordingly.